Citation Nr: 1243692	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a right thumb condition.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above mentioned claims of service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's requested Travel Board hearing was initially scheduled for November 1, 2012, and was intended to be held at the RO in Oakland, California.  However, in a letter dated October 23, 2012, he indicated that he would not be able to attend the proceeding due to a newly obtained job.  Specifically, the Veteran reported that he recently started a new job as a temporary employee, which meant he did not receive vacation or sick leave to take off.  Consequently, he requested to reschedule his hearing for a later date.

Additionally, the Veteran's representative submitted a November 2012 Motion to Remand, requesting that the Veteran's Travel Board hearing be rescheduled due to an employment conflict. 

Therefore, the Board finds the Veteran has submitted a timely request to reschedule his Travel Board hearing.  38 C.F.R. § 20.704(d) (2012).

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a hearing at the RO in Oakland, California, before a Veterans Law Judge.  Notify him and his representative of the date, time, and location of this rescheduled hearing, and place a copy of this notification letter in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


